Title: To George Washington from Samuel Athawes, 12 February 1774
From: Athawes, Samuel
To: Washington, George



Dear Sir
London 12th Feby 1774.

As my Friend the Honble George Wm Fairfax Esqr. has long since acquainted you with his arrival & of his Situation at York my Congratulations on the occasion will come very late however they are very Sincere & the Proverb says better late than never. By a Letter which I have lately received from him I find both himself & his Lady have had a kind of seasoning, indeed we have had a very extraordinary variable Winter one day a severe Frost & the next sometimes very close & Foggy however they were both pretty well recovered & seem in very good Spirits.

I am now to acknowledge the receipt of your several Favors of the 25th Sepr & 15th octor last & to acquaint you that the Letters they coverd & the two Packages from Capt. Boucher are forwarded to your Friend Mr Fairfax at York.
If there should be any Tobo for the Neptune this year I shall take it as a particular Favor if you would write to my Friend Colo. Nelson at York that Capn Punderson on his arrival knowing the Quantity may immediately dispatch Craft for them I hope to get him away sometime in March.
I know not whether my Friend the Revd Mr Burnaby & yourself hold any Correspondence but I am confident he holds you very gratefully in his remembrance & very truly in his Esteem—he called upon me a few days since, was very particular in his Enquirys respecting your Health & expressd no small Satisfaction at the acct I was enabled to give him from your Letters & from what I had heard Colo. Fairfax say of you when he left Virginia. I am with Esteem Dear Sir Your very Obedt Sert

Saml Athawes

